

116 HRES 979 IH: Commending the efforts and honoring the work of the men and women of the USNS Comfort, the USNS Mercy, and the United States Navy in the response to those affected by the COVID–19 outbreaks in Los Angeles, California, and New York, New York.
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 979IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mr. Reschenthaler (for himself, Mr. Garcia of California, Mr. Cook, Ms. Stefanik, and Mr. Calvert) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCommending the efforts and honoring the work of the men and women of the USNS Comfort, the USNS Mercy, and the United States Navy in the response to those affected by the COVID–19 outbreaks in Los Angeles, California, and New York, New York.Whereas the coronavirus disease 2019 (COVID–19), a deadly respiratory virus, originated in the People’s Republic of China and spread to the United States, infecting and killing tens of thousands of American citizens;Whereas large cities on the East and West Coasts of the United States faced difficult challenges battling COVID–19, especially in densely populated urban centers;Whereas President Donald J. Trump and Chief of Naval Operations Admiral Mike Gilday ordered the hospital ships, United States Naval Ship (hereinafter, USNS) Mercy (T–AH–19) and USNS Comfort (T–AH–20), to deploy to the front lines of the COVID–19 response in New York, New York, and Los Angeles, California;Whereas the Military Sealift Command hospital ship USNS Mercy arrived into the Port of Los Angeles on March 27, 2020, and her 800-plus crew treated a total of 77 patients and assisted with care at nearby medical facilities in the greater Los Angeles area;Whereas the Military Sealift Command hospital ship USNS Comfort moored at Manhattan’s pier 90 in New York, New York, on March 30, 2020, and 1,200 personnel treated a total of 182 patients before returning to Naval Station Norfolk;Whereas Rear Admiral Mustin, Vice Commander of the United States Fleet Forces Command, stated, The last time that this great hospital ship was here was in the wake of 9/11, where she served as respite and comfort for our first responders working around the clock;Whereas Captain Patrick Amersbach stated regarding the USNS Comfort, We were the busiest ICU in the Department of Defense over the past month and that at least 70 percent of patients were COVID–19 positive;Whereas the USNS Comfort and USNS Mercy’s primary mission is to provide an afloat, mobile, and acute surgical medical facility to the United States military that is flexible, capable, and uniquely adaptable to support expeditionary warfare;Whereas the USNS Comfort and USNS Mercy’s secondary mission is to provide full hospital services to support disaster relief and humanitarian operations worldwide; and Whereas active duty, reserve, and civilian personnel fulfilled the mission status motto of ready five as the ships responded quickly in order to complete the critical mission of fighting COVID–19: Now, therefore, be itThat it is the sense of the House of Representatives to—(1)express its deepest condolences and sympathy to the family and friends for those who lost loved ones during the COVID–19 pandemic;(2)commend the health care workers and first responders who have provided relief, sacrifice, and care for those fallen ill from COVID–19; and(3)commend the efforts and honor the work of the men and women of the USNS Mercy, USNS Comfort, and the members of the Armed Forces and civilians who deployed rapidly to New York and California to those affected by this pandemic.